 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   United States Courthouse
     501 I Street, Suite 10-100
 4   Sacramento, California 95814
     Telephone: (916) 554-2700
 5   Facsimile: (916) 554-2799

 6   Attorneys for the United States

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                CASE NO. 1:19-CV-00427-LJO-EPG
12                                 Plaintiff,                 ORDER EXTENDING THE DEADLINE TO
                                                              SUBMIT A JOINT STATUS REPORT FROM
13                         v.                                 SEPTEMBER 12, 2019 TO OCTOBER 16, 2019
14   APPROXIMATELY $7,800.00 IN U.S.
     CURRENCY,
15
                                   Defendant.
16

17          Pursuant to the United States’ request and good cause appearing, the Court makes the following order:

18          The deadline to file a Joint Status Report currently due on September 12, 2019 is extended to October

19 16, 2019. The Mandatory Scheduling Conference is continued from September 19, 2019 to October 23, 2019,
20 at 10:30 a.m.

21
     IT IS SO ORDERED.
22

23      Dated:     September 12, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
24

25
26

27

28
                                                                          Order Extending the Deadline to Submit a
29                                                                       Joint Status Report from September 12,
                                                          1              2019 to October 16, 2019
30
